Case 1:20-cv-04679-RPK-MMH Document 6 Filed 10/26/20 Page 1 of 1 PageID #: 18




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

TRUSTEES OF THE LOCAL 7 TILE INDUSTRY
WELFARE FUND, TRUSTEES OF THE LOCAL
7 TILE INDUSTRY ANNUITY FUND,
TRUSTEES OF THE TILE LAYERS LOCAL
UNION 52 PENSION FUND, and TRUSTEES                 NOTICE OF APPEARANCE
OF THE BRICKLAYERS & TROWEL TRADES
                                                    Civil Action No. 1:20-cv-04679-
INTERNATIONAL PENSION FUND,
                                                    RPK-JO
                            Plaintiffs,

                   -against-

ARTISAN STONEWORKS, CORP.,

                            Defendant.


      PLEASE TAKE NOTICE that Thomas G. Eron, Esq., of Bond, Schoeneck &

King, PLLC, One Lincoln Center, Syracuse, New York 13202-1355, hereby appears as

counsel for Defendant Artisan Stoneworks, Corp. in the above-captioned matter.


DATED: Syracuse, New York                     BOND, SCHOENECK & KING, PLLC
       October 26, 2020

                                              By:    /s/Thomas G. Eron
                                                     Thomas G. Eron, Esq.
                                              Attorneys for Defendant
                                              One Lincoln Center
                                              Syracuse, New York 13202-1355
                                              Telephone: (315) 218-8647
                                              Facsimile: (315) 218-8100
                                              E-mail: teron@bsk.com
